        Case 1:18-mc-00278-JEJ Document 28 Filed 03/14/19 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PENNSYLVANIA NATIONAL MUTUAL :
CASUALTY INSURANCE COMPANY, :                        1:18-mc-278
                             :
          Petitioner,        :                       Hon. John E. Jones III
                             :
     v.                      :
                             :
NEW ENGLAND REINSURANCE      :
CORPORATION and HARTFORD     :
FIRE INSURANCE COMPANY,      :
                             :
          Respondents.       :

                          MEMORANDUM & ORDER

                                  March 14, 2019

      Petitioner, Pennsylvania National Mutual Casualty Insurance Company

(“Penn National”), initiated this short-lived matter by filing a Petition to Confirm

Arbitration Award on April 30, 2018. (Doc. 1). Penn National subsequently filed

an unopposed Motion to Seal Documents, including reinsurance agreements

among the parties and the arbitration award, which we granted. (Docs. 2, 4).

Before the Court ruled on Penn National’s Petition to Confirm Arbitration Award,

however, Penn National notified the Court on May 3, 2018, that the parties had

reached a settlement. (Doc. 5). Thus, Penn National withdrew the Petition, and

the matter closed.




                                          1
        Case 1:18-mc-00278-JEJ Document 28 Filed 03/14/19 Page 2 of 6




      Presently pending before the Court is a Motion to Intervene and Unseal

Documents filed by Everest Reinsurance Company (“Everest”). Everest’s interest

in the sealed documents relates to a consolidated matter before the Court between

Penn National and Everest, whereby both parties filed competing Motions to

Compel Arbitration. (See 1:18-mc-653). We are entering a separate memorandum

and order on the related matter concurrently with this opinion. Everest’s Motion

has been fully briefed and is ripe for our review. We will begin by discussing

Everest’s Motion to Intervene.

      A.     Motion to Intervene

      Everest seeks permissive intervention under Rule 24(b) of the Federal Rules

of Civil Procedure. Rule 24(b) permits intervention “on a timely motion” to

anyone who “(A) is given a conditional right to intervene by a federal statute; or

(B) has a claim or defense that shares with the main action a common question of

law or fact.” FED. R. CIV. P. 24(b)(1). In addition, “[i]n exercising its discretion,

the court must consider whether the intervention will unduly delay or prejudice the

adjudication of the original parties’ rights.” Id. at 24(b)(3). “[T]he procedural

device of permissive intervention is appropriately used to enable a litigant who was

not an original party to an action to challenge protective or confidentiality orders

entered into in that action.” Pansy v. Borough of Stroudsburg, 23 F.3d 772, 778

(3d Cir. 1994) (citing cases). In such cases, challenging the validity of a


                                           2
        Case 1:18-mc-00278-JEJ Document 28 Filed 03/14/19 Page 3 of 6




confidentiality or sealing order “meet[s] the requirement of [Rule 24(b)] that their

claim must have ‘a question of law or fact in common’ with the main action.” Id.

Additionally, there is no sense that intervention unduly delays or prejudices the

original litigants in this matter. Penn National voluntarily withdrew its petition

less than a week after filing it, and the case closed. Everest filed its Motion to

Intervene within a couple of months of petitioning the Court to compel arbitration

in the related matter. Therefore, we will grant Everest’s Motion to Intervene in the

present matter to move for the unsealing of documents.

      B.     Motion to Unseal

      Everest seeks the unsealing of the arbitration award and reinsurance treaties

between Penn National and Respondents New England Reinsurance Corporation

and Hartford Fire Insurance Company (“Respondents”), which were attached as

exhibits to Penn National’s Petition to Confirm Arbitration Award. As we

discussed in our opinion for the related, consolidated action (1:18-mc-653), the

presumption favoring public access can be overcome only if the party seeking the

sealing of records shows “good cause” that “disclosure will work a clearly defined

and serious injury to the party seeking closure. The injury must be shown with

specificity.” Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1999)

(quoting Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d Cir. 1984)).




                                           3
        Case 1:18-mc-00278-JEJ Document 28 Filed 03/14/19 Page 4 of 6




The Third Circuit recognizes certain factors, “which are neither mandatory nor

exhaustive” to consider when determining if “good cause” exists, including:

      (1) whether disclosure will violate any privacy interests;

      (2) whether the information is being sought for a legitimate purpose or
      for an improper purpose;

      (3) whether disclosure of the information will cause a party
      embarrassment;

      (4) whether confidentiality is being sought over information important
      to public health and safety;

      (5) whether the sharing of information among litigants will promote
      fairness and efficiency;

      (6) whether a party benefitting from the order of confidentiality is a
      public entity or official; and

      (7) whether the case involves issues important to the public.

Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995). The

overarching aim of this analysis is to balance private interests with public interests.

Id.

      In many ways, our analysis mirrors our discussion the related action. The

public’s interest is again minimal, apart from a generalized interest in maintaining

open judicial proceedings. Additionally, Penn National and the Respondents

maintain a significant privacy interest in controlling disclosure of the terms of their

contracts, as well as the arbitration of their dispute. Everest, however, argues that

we must consider fairness and efficiency among litigants, particularly because

                                           4
        Case 1:18-mc-00278-JEJ Document 28 Filed 03/14/19 Page 5 of 6




Everest does not have the arbitration award. Everest argues that it should have

been party to the arbitration between Penn National and Respondents and,

consequently, believes it is entitled to the award. As we address in the related

action, though, the question of whether Everest should have been involved in the

arbitration between Penn National and Respondents is one for an arbitration panel,

not the Court. If the arbitration panel finds that the prior arbitration is relevant to

the dispute between Everest and Penn National, then Everest could request the

arbitration award through its arbitration with Penn National. Therefore, unsealing

the documents is by no means the only mechanism by which Everest could obtain

the documents, if that is deemed appropriate. On the other hand, unsealing the

documents would expose the terms of reinsurance agreements to which Everest is

not a party and in which Penn National and Respondents justly have a significant

privacy interest. Therefore, we find that the balance of factors favors Penn

National and Respondents, and the documents will remain sealed.

III.   CONCLUSION

       Consistent with the above analysis, we will deny Everest’s Motion to

Intervene and to Unseal Judicial Documents. (Doc. 6).

NOW, THEREFORE, IT IS HEREBY ORDERED:

   1. Everest Reinsurance Company’s Motion to Intervene and to Unseal Judicial

       Documents, (Doc. 6), is DENIED.


                                            5
Case 1:18-mc-00278-JEJ Document 28 Filed 03/14/19 Page 6 of 6




                                       s/ John E. Jones III
                                       John E. Jones III
                                       United States District Judge




                              6
